DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 3/3/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 3/3/2021, with respect to office action dated 1/26/2021 have been fully considered and are persuasive.  The rejections of 1/26/2021 have been withdrawn. 

Reason for Allowance
Claims 1-16, and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature sensing circuit with an operational amplifier (voltage generation) connected to a two FETs, current generation circuits comprising bipolar transistors and a variable resistors, two more resistors having different current gradients, and connected to one of the current generation circuit.  In addition, having a current mirror circuit which generates mirror current proportional to the measured temperature.

The closest reasonable prior art reference is Jeong et al. (KR1020100020146) teaches a temperature sensing circuit with an operational amplifier (voltage generation) connected to a two FETs, and current generation circuits comprising diode and a resistor.  However, Jeong does not teach two more resistors having different current gradients, and connected to one of the current generation circuit, and a current mirror circuit which generates mirror current proportional to the measured temperature.



In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature sensing circuit with an operational amplifier (voltage generation) connected to a two FETs, current generation circuits comprising bipolar transistors and a variable resistors, two more resistors having different current gradients, and connected to one of the current generation circuit.  In addition, having a current mirror circuit which generates mirror current proportional to the measured temperature.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855